Citation Nr: 0932627	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) with 
sleep disturbance, rated as 30 percent disabling prior to 
March 1, 2007.

2.  Evaluation of PTSD  with sleep disturbance, currently 
rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1962 until July 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, 
Oregon.


FINDING OF FACT

The Veteran's PTSD with sleep disturbance is manifested by 
sleep disturbance, suicidal and homicidal ideations, anger, 
social withdrawal, hypervigilance, poor judgment, near-
continuous panic and Global Assessment of Functioning scores 
ranging from 45 to 55.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent disabling for 
PTSD with sleep disturbance prior to March 1, 2007 have been 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for a rating in excess of 70 percent 
disabling for PTSD with sleep disturbance have not been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's rating claims arise from an appeal of the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009). Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  
To that end, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records  as well as records 
of VA treatment and examinations have been obtained.  
Furthermore, the Veteran was afforded VA examinations in June 
2005 and June 2008 in which the examiners were provided the 
c-file for review, interviewed the Veteran, took down his 
history, considered all evidence before them, and reached 
conclusions based on their examinations that were consistent 
with the record.  The examinations are found to be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully considered such statements and concludes that 
no available outstanding evidence has been identified.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Laws and Regulations

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the Veteran's claim.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

The severity of the Veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 30 percent 
evaluation is provided for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 50 percent, evaluation of PTSD is indicated where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. Id.

An evaluation of PTSD warrants a 70 percent rating for 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

In evaluating the Veteran's level of disability, the Board 
has considered the Veteran's Global Assessment of Functioning 
(GAF) scores as one component of his  overall disability 
picture.  GAF is a scale used by mental health professional 
and reflects psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  The scale may be relevant in evaluating mental 
disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

In this case GAF scores of 60 to 51 represent moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores of 50 to 41 
are indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 41 
functioning (e.g., no friends, unable to keep a job).

Rating prior to March 1, 2007

The Board initially notes that the Veteran's claim of 
entitlement to higher rating for PTSD is an appeal from the 
initial assignment of a disability rating in August 2005.  At 
that time the Veteran's PTSD was rated as 30 percent 
disabling.  In a rating decision from August 2008, the RO 
rated the Veteran's PTSD as 70 percent disabling effective 
March 1, 2007.  Evaluation of the claim requires that the 
Board consider the entire time period involved, and whether a 
staged ratings may be warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board has reviewed the record and 
finds nothing to reflect that there has been a significant 
change in the disability and thus a uniform rating is 
warranted.  With regard to the date March 1, 2007, the RO 
appears to have chosen this date as it is the date of a 
letter submitted by M.H., a social worker who commented on 
the Veteran's PTSD symptoms.  There is no reason to believe 
that the Veteran's PTSD became substantially worse on this 
date, and in fact the letter from M.H. 
indicatesymptoms.easons, site nd in fact the letter from M. 
date of a letter submitted by M.H., a social worker who 
commented on tvn' the opposite to be true.  M.H. did not 
examine the Veteran on March 1, 2007 as M.H. had retired the 
prior year.  It was also clear that M.H. was describing a 
timeframe of approximately three years.  Here 30 C.F.R. § 
3.156(b) is applicable.  Clearly the facts described in the 
March 1, 2007 letter predate the drafting of the letter.  
Consequently, based upon the facts found, the manifestations 
described in the March 1, 2007 letter existed prior to 
drafting the letter.

For the forgoing reasons, the Board grants a 70 percent 
rating prior to March 1, 2007.

Current Rating

Having determined that the evidence of record necessitates a 
uniform rating, the Board now evaluates the Veteran's PTSD, 
currently rated at 70 percent disabling.

At an initial assessment conducted in November 2004, the 
Veteran was noted to have "significant PTSD" which was 
manifest by most aspects of PTSD symptoms including social 
avoidance.  The Veteran indicated a history of anger and 
depression along with crying episodes and suicidal ideation.  
His sleep was good, but only on exhaustion and he had very 
little interaction with other people.  The Veteran noted 
feeling tension and an exaggerated startle reflex.  He also 
had difficulty trusting people and would "cry at the drop of 
a hat."  His grooming was appropriate and speech was of a 
normal rate with intact language.  His mood was dysphoric and 
affect was labile.  He had no hallucinations, illusions or 
other unusual thought content.  Insight and judgment were 
good, his memory was intact and his Global Assessment of 
Functioning (GAF) score was 55.

In June 2005, the Veteran underwent a VA examination.  After 
relaying his developmental and military history, the Veteran 
indicated that he had a close relationship with his brothers, 
but that his parents were both deceased.  The Veteran was in 
regular contact, almost daily, with his adult son, but only 
in contact with his adult daughter four to five times a year.  
He had two close friends and at least six casual 
acquaintances.  The Veteran was a carpenter from 1968 until 
2001 when he "got pissed off and retired."  Throughout his 
career in construction he had multiple employers and 
eventually was made a superintendant on projects.  He 
currently runs an RV park with his wife, but due to very poor 
interpersonal skills, the Veteran takes care of manual labor 
and repairs while he wife handles personal interactions with 
park residents.  The Veteran reported constant repeating 
disturbing memories of traumatic stressors.  He also reported 
limited nightmares and some flashbacks.  Objectively the 
Veteran was oriented to time, place and person.  He was well 
groomed and his clothes were clean and free of body odor.  He 
had good eye contact and gave thoughtful answers to questions 
with clear, fluent, non-pressured speech.  He indicated some 
suicidal ideation and serious thoughts of violence to others.  
The Veteran's GAF score was 51.

The Veteran underwent an additional VA examination in June 
2008.  The examiner's report indicated that the Veteran's 
PTSD has had a direct suppressing effect on his lifetime 
earnings capacity due to his anger and social alienation from 
others.  As previously reported the Veteran's wife serves as 
a social buffer between the Veteran and residents of the RV 
park which he and his wife own.  The Veteran reported having 
daily intrusive thoughts and nightmares more nights than not.  
His wife indicated that he has night terrors nightly.  The 
Veteran had flashbacks several times a week and any loud 
noise causes him to feel as if he is back in Vietnam and in 
danger.  The Veteran reported being very social before going 
to Vietnam, but since returning he has become extremely 
unsocial and feels uneasy whenever he is outside of his shop.  
He had trouble falling and staying asleep, significant anger 
problems and difficulty concentrating due to intrusive 
thoughts and hypervigilance.  The Veteran denied a history of 
hallucinations or delusions and had fair insight into 
himself.  He had great difficulty in his relationship with 
his wife.  Objectively, the examiner found the Veteran's PTSD 
to be moderate to severe and his GAF score to be 45.

Finally, the Board finds a March 2007 letter from M.H. to be 
especially probative of the Veteran's current disability.  
The record shows that M.H. was a social worker at the VA 
clinic where the Veteran underwent group therapy.  Based on 
the record, M.H. has had prolonged interactions with the 
Veteran over the course of three years.  In his letter, M.H. 
indicates that the Veteran is an especially guarded 
individual who is slow to share personal details even in 
clinical settings.  Specifically, M.H. suggests that the 
limited framework of a VA examination might give a distorted 
view of the Veteran's overall level of impairment given his 
ability to utilize controlled avoidance mechanisms.  M.H. 
indicated a history of poor judgment with regard to the 
Veteran's personal safety and extremely poor anger management 
skills.

After a careful review of the evidence above, the Board finds 
the Veteran's PTSD symptoms to be most analogous to a 70 
percent rating.  As indicated by the record, in spite of some 
close relationships, the Veteran's anger has caused 
occupational and social impairments.  He has reported 
suicidal ideation and frequent feelings of panic.  

In spite of the severity of his symptoms, however, the Board 
does not find that a rating in excess of 70 percent is 
appropriate here.  The Veteran's disability does not more 
closely approximate total occupational and social impairment.  
Specifically, the Veteran does not exhibit gross impairment 
in thought processes or communication, nor any sign of 
delusions or hallucinations.  He seems capable of performing 
activities of daily living and is well oriented to time and 
place.  Although the Veteran avoids contact with some people, 
he remains employed as a handyman at the RV park he owns 
jointly with his wife.  He retired from his prior employment.  
Neither the manifestations described in the record, nor the 
assigned GAF scores suggest that the Veteran suffers from a 
total disability.

Particular informative of the Veteran's level of disability 
are GAF scores throughout the record ranging from 55 to 45 
indicating moderate to serious symptoms.  While these GAF 
scores are consistent with a 70 percent rating, the Veteran's 
lucid thoughts and ability to maintain some social relations 
indicates that the level of disability does not reach 100 
percent as defined under the DC 9440.

Based on the foregoing, the Board concludes that the 
Veteran's PTSD has been 70 percent disabling throughout the 
periods on appeal.  All evidence has been considered and, 
where appropriate, the benefit of the doubt has been give to 
the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

Prior to March 1, 2007, a 70 percent evaluation for PTSD with 
sleep disturbance is granted subject to the controlling 
regulations applicable to the payment of monetary awards.

An evaluation in excess of 70 percent for PTSD with sleep 
disturbance is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


